Citation Nr: 0026518	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to the assignment of a compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which, in part, granted service 
connection for bilateral defective hearing and tinnitus and 
assigned noncompensable ratings for both disorders.  The 
veteran appealed for the assignment of compensable ratings.  
During the pendency of the appeal, in a rating decision 
issued in January 2000, the RO increased the evaluation for 
tinnitus to 10 percent.  In a January 2000 statement, the 
veteran agreed with the 10 percent evaluation for his 
tinnitus.  As the maximum rating for tinnitus has been 
assigned under the applicable diagnostic criteria (38 C.F.R. 
§ 4.87, Code 6260 (1999)), and the veteran has indicated his 
satisfaction with the 10 percent rating, the issue of 
entitlement to the assignment of a higher rating for tinnitus 
is no longer in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The February 1998 rating decision also denied the veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  In a decision issued in November 
1999, the RO granted service connection for PTSD and assigned 
a 30 percent evaluation, effective October 1997.  The veteran 
was notified of this decision, and he did not file a notice 
of disagreement.  Therefore, the issue of the assignment of a 
higher evaluation for PTSD is not presently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In a statement received in September 1996, the veteran raised 
the issue of entitlement to service connection for various 
disorders due to exposure to Agent Orange.  As this claim has 
not been adjudicated by VA, it is referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
In this regard, the Board notes that the RO scheduled a 
hearing at Huntington, WV, for March 15, 2000.  By a letter 
dated in May 2000, the RO indicates that the hearing was 
canceled because the veteran was going to submit additional 
evidence for the increased evaluation for his hearing loss.  
However, in a statement dated in May 2000, the veteran 
contends that it was not his intention to cancel the hearing 
or to submit more evidence.  The Board contacted the veteran 
and asked him if he still wanted a hearing.  In a response 
received in September 2000, the veteran indicated that he 
wanted a hearing before a Board Member sitting at the RO 
(Travel Board hearing).  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999). 

The Board also notes that an April 2000 rating decision 
denied entitlement to service connection for nerve damage due 
to head injury.  The veteran filed a notice of disagreement 
to that decision in May 2000.  See 38 C.F.R. §§ 20.201, 
20.302.  While the RO subsequently informed the veteran that, 
in light of a prior unappealed RO decision denying service 
connection for residuals of head injury, he must submit new 
and material evidence to reopen the claim, the Board finds 
that additional evidence has been submitted since the prior 
final RO decision and it does not appear that the RO has 
issued a statement of the case on the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for residuals of a head injury.  In 
such cases, the Board is required to remand this issue to the 
RO for issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing.  

2.  The RO must issue a Statement of the 
Case addressing the veteran's appeal of 
an RO decision denying his application to 
reopen a claim for service connection for 
residuals of a head injury.  The RO 
should inform the veteran that in order 
to complete the appellate process for 
this matter he should submit a timely 
substantive appeal to the RO.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the application to reopen a claim for 
service connection for residuals of a 
head injury, the matter should it be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2000).

3.  Thereafter, the RO must readjudicate 
the claim for the assignment of a 
compensable rating for bilateral hearing 
loss, in light of the testimony offered 
at his Travel Board hearing and any other 
relevant evidence that may be received.  
Thereafter, if less than the full 
benefits sought are awarded, the RO 
should issue a supplement statement of 
the case, and afford the veteran and his 
representative a reasonable opportunity 
to respond, before the record is returned 
to the Board for further review.

The purpose of this remand is to comply with the holdings of 
the Court and to ensure due process of law.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with these matters.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


